Citation Nr: 1225827	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  05-19 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased initial rating for a right shoulder disability with scar, rated as 20 percent disabling prior to November 4, 2007 and 30 percent thereafter.

2.  Entitlement to an initial rating in excess of 20 percent for a left flat foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from September 1965 to September 1965.  He subsequently served in the Naval Reserves with periods of active duty from March 1991 to August 1991 and from October 1997 to July 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in pertinent part, granted service connection for a right shoulder disability and assigned an initial rating of 20 percent.  The Veteran's claim for service connection for a left flat foot was also granted and an initial noncompensable rating was assigned.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the instant claims.

The Veteran testified before a Veterans Law Judge (VLJ) at a July 2006 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

In an April 2007 decision, the Board denied the Veteran's claim for an increased rating for a right shoulder disability with a scar but partially granted his claim for an increased rating for a left flat foot by assigning a 20 percent rating.  The Veteran subsequently appealed these claims to the Court of Appeals for Veterans Claims (CAVC).  A September 2008 Joint Motion for Remand (JMR) vacated the Board's April 2007 decision as to these claims only and remanded them to the Board for further consideration.

A December 2008 rating decision partially granted the Veteran's claim for an increased rating for his right shoulder disability and assigned a 30 percent rating, effective November 5, 2007.

The Board remanded the instant claims in June 2009.

In a June 2012 letter, the Veteran was informed that the VLJ who conducted his July 2006 hearing was no longer employed at the Board (due to retirement) and was offered an opportunity for a new hearing.  The Veteran did not respond to this letter.  Accordingly, the Board will address the merits of the claims.  


FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  The Veteran's right shoulder disability with scar manifested as abduction limited to 65 degrees and flexion to 60 degrees, at worst, with subjective complaints of pain and an asymptotic scar throughout the course of the appeal; but the record was negative for a scar that encompassed an area in excess of six square inches and was associated with soft tissue damage, scar tenderness, an unstable scar, ankylosis, flail shoulder, false flail joint, fibrous union of the humerus, motion that was limited to 25 degrees from the side or additional limitation of motion due to pain, incoordination, fatigue, weakness or lack of endurance.

3.  The Veteran's left flat foot manifested as an arch that consistently collapsed on weight bearing, posterior tibial tendon and plantar fascia tenderness and subjective complaints of foot and heel pain, spasms, weakness, stiffness, occasional swelling and fatigability; but the record was negative for marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement or severe spasms of the tendo achillis on manipulation or ankle ankylosis.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent (but no higher) for a right shoulder disability with scar for the period prior to November 4, 2007 are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.20, 4.25, 4.27, 4.40, 4.45, 4.71a, 4.118, 5200-5203 (2011), 7801-7804 (2008).

2.  The criteria for an initial rating in excess of 20 percent for a left flat foot are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.40, 4.45, 4.71a, 5270-5272, 5276-5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The appeal with regard to the instant claims arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The CAVC has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of prejudice in this case with regard to the instant claims.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claims.  The evidence of record includes the service treatment records, VA treatment records, various private treatment records and the VA examination reports.  A November 2002 response from Patient's Choice indicates that the facility had no records related to the Veteran.  The Board also notes that while the August 2000 and February 2008 VA examiners did not review the Veteran's claims file, an examination is not rendered inadequate merely because the claims file was not reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008). 

The Veteran has not alleged that his right shoulder and left foot disabilities have worsened since his last VA examination.  Moreover, the VA examination report and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In June 2009, the Board remanded the instant claims to allow a VA examination to be conducted to determine the nature and severity of the Veteran's left foot disability.  A supplemental statement of the case (SSOC) was then to be issued and was to specifically consider whether a 20 percent rating for the Veteran's right shoulder disability was warranted prior to November 5, 2007.  Such a VA examination was conducted in August 2009 and a SSOC was issued in February 2010.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The CAVC has held that the provisions of 38 C.F.R. § 3.103(c)(2)  impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  During the July 2006 hearing, the issues on appeal were identified.  The Veteran was asked when and where he lasted received private and VA treatment for his disabilities.  He was also asked to describe his current symptoms.  The Board therefore concludes that it has fulfilled its duty under Bryant.

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate his claims for increase. 

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Shoulder Claim

The Veteran contends that he is entitled to a separate rating for his surgical scar.

His right shoulder disability is currently rated by analogy under the diagnostic codes for limitation of arm movement and an unlisted shoulder disability.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27. 

Limitation of arm motion in the major extremity that was limited to shoulder level warrants a 20 percent rating.  Such limitation that was limited midway between the side and shoulder level warrants a 30 percent rating.  Such limitation to 25 degrees from the side warrants a 40 percent rating.  38 C.F.R. § 4.71a, 5201.

Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion) and 0 to 180 degrees of shoulder abduction.  See 38 C.F.R. 
§ 4.71a, Plate I.

VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Malunion of the humerus in the major extremity with a moderate deformity warrants 20 percent rating and a marked deformity warrants 30 percent rating.  For impairment of the humerus in the major extremity, infrequent episodes of dislocation and the guarding of movement only at shoulder level warrants a 30 percent rating.  Recurrent episodes of dislocation at the scapulohumeral joint with frequent episodes and guarding of the arm movements warrants a 50 percent rating.  Fibrous union of the humerus warrants a 60 percent rating and nonunion (false flail joint) warrants a 80 percent rating.  A loss of head (flail shoulder) warrants an 70 percent rating.  38 C.F.R. § 4.71a, 5202.

For impairment of the clavicle or scapula of the major extremity, nonunion with loose movement warrants 20 percent rating.  Dislocation of the clavicle or scapula of the major extremity warrants a 20 percent rating.  38 C.F.R. § 4.71a, 5203.

The Veteran's disability also implicates the diagnostic code for ankylosis of the scapulohumeral articulation.  Favorable ankylosis, with abduction to 60 degrees, can able to reach mouth and head in the major extremity warrants a 30 percent rating.  Intermediate ankylosis between favorable and unfavorable in the minor extremity warrants a 40 percent rating.  Unfavorable ankylosis with abduction limited to 25 degrees from the side warrants a 50 percent rating.  38 C.F.R. § 4.71a, 5200.

Scars other than on the head, face or neck that are deep or that cause limited motion and encompass on area or areas exceeding 6 square inches (39 sq. cm.) warrant a 10 percent rating.  Such scars that encompass an area or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 percent rating and such scars that encompass an area or areas exceeding 72 square inches (465 sq. cm.) warrants a 30 percent rating.  Such scars or scars that encompass an area exceeding 144 square inches (929 sq. cm.) warrant a 40 percent rating.  38 C.F.R. § 4.118, 7801 (2008).

Scars other than on the head, face or neck that are superficial and do not cause limited motion and encompass an area of 144 square inches or greater warrant a 10 percent rating.  38 C.F.R. § 4.118, 7802 (2008).  Superficial, unstable scars warrant a 10 percent rating.  38 C.F.R. § 4.118, 7803 (2008).  Superficial scars that are painful on examination warrant a 10 percent rating.  38 C.F.R. § 4.118, 7804 (2008).  Other types of scars are to be rated based on limitation of motion of the affected part.  38 C.F.R. § 4.118, 7805 (2008).

An unstable scar is one where, for any reason, there is a frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, 7803, Note 1 (2008).  A superficial scar is one that is not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, 7803, Note 2 (2008).

The regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  As the Veteran's claim was received prior to that date, these revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).

In a May 1999 service Report of Medical History, the Veteran indicated that he was right handed.

An August 2000 VA examination reflected the Veteran's reports of right shoulder flare-ups whenever he "used his arm too much" such as when he bowled, cleaned his gutters or drove long distances.  Such flare-ups caused increased pain and fatigue, which were moderate to severe in nature, and lasted one to two hours after cessation of such activity.  He also complained of tingling in the lateral aspect of his arm from the mid-forearm at the site of his surgical scar down laterally to the second and fourth digits on the right upper extremity.  Physical examination revealed diminished sensation in the entire upper extremity circumferentially to about 50 percent of normal pinprick.  There was absent pinprick in the dorsum of the hand but normal position and vibration were retained.  Muscle strength, fine motor control and reflexes were normal.  The examiner noted that the Veteran's complaints did not follow any specific pattern for radiculopathy or neuropathy and appeared to be related to pain in the upper arm.  This pain was best characterized as neuralgia.  Flexion was limited to 90 degrees with pain beginning at 70 degrees and extension was limited to 40 degrees with pain beginning at 20 degrees.  Internal and external rotations were not limited.  His range of motion was primarily limited by pain but there was some evidence of fatigue.  Following this examination, a diagnosis of decreased use of the right shoulder and upper extremity pain was made.

An August 2002 VA treatment note reflected the Veteran's reports of right shoulder pain that was rated as "7-8" with motion and "4" at rest.  Shoulder flexion was from zero degrees to 60 degrees, abduction was from zero degrees to 65 degrees, external rotation was from zero degrees to 30 degrees and internal rotation was from zero degrees to 80 degrees.

A December 2002 VA orthopedic treatment note reflected the Veteran's reports of intermittent right shoulder pain and decreased range of motion.  Examination was positive for impingement.  Flexion was from zero degrees to 90 degrees, external rotation was from zero degrees to 45 degrees and internal rotation was to "L4."  Motor strength was "4/5" in abduction and "5/5" in external and internal rotation.  Sensation was intact to light touch (SILT).  An assessment of status-post open reduction internal fixation (ORIF) of the right proximal humerus with decreased range of motion and impingement was made.

A March 2003 VA treatment note reflected the Veteran's reports of right shoulder pain.  Physical examination revealed slight tenderness over the midthoracic without paravertebral spasms.  Abduction was to only 80 degrees "then pain" and the Veteran "resisted" further abduction.  Internal rotation was to 90 degrees with pain at the end position and flexion was to 80 degrees.  An accompanying X-ray revealed a well-healed right proximal humeral fracture.  An impression of chronic right shoulder pain from a fracture of the upper arm was made.

An August 2003 VA treatment note indicated that there was decreased elevation and internal rotation in right shoulder and abduction resulted in pain; specific range of motion was not provided.  An impression of impingement syndrome versus early arthritis in the right shoulder was made.

A November 2003 VA treatment note reflected the Veteran's reports of decreased shoulder range of motion and that he was unable to carry a suitcase or raise his arm overhead.  Active abduction was to 65 degrees and there was pain on internal and external rotation.

A September 2004 VA treatment note reflected the Veteran's reports that he was unable to lift his arm above his head.  Abduction was from zero degrees to 80 degrees, flexion was from zero degrees to 90 degrees, internal rotation was from zero degrees to 15 degrees and external rotation was from zero degrees to 30 degrees, all with end of range pain.

An October 2004 VA treatment note indicated that the Veteran's right shoulder abduction was from zero degrees to 80 degrees, flexion was from zero degrees to 90 degrees, internal rotation was from zero degrees to 20 degrees and external rotation was from zero degrees to 30 degrees, all with end of range pain.

In a June 2005 substantive appeal, the Veteran wrote that his shoulder scar was tender and painful.  He had painful motion and his shoulder was ankylosed.

During a July 2006 hearing, the Veteran testified that his shoulder locked up occasionally at night and he had trouble lifting his right arm up to perform such activities as shaving.  He experienced pain on a daily basis.  He was unable to lift his right arm above his head.

A September 2006 private orthopedic treatment note reflected the Veteran's reports of increased limitation of shoulder motion.  Physical examination revealed a normal shoulder contour without obvious subluxation or dislocation of the shoulder joint as well as diffused tenderness on palpation.  There was a surgical scar six inches below the greater tuberosity which was nontender.  Flexion was to 100 degrees and abduction was to 80 degrees, with pain.  Internal rotation was to 40 degrees and adduction was to 30 degrees.  There was pain on abduction of the shoulder with a stress test against resistance.  A diagnosis of adhesive capsulitis postoperative of a chronic nature and rule-out osteoarthritic changes of the glenohumeral joint was made.

An October 2006 private X-ray revealed a healed fracture of the right humeral neck with deformity and mild degenerative changes.

A January 2007 Magnetic Resonance Imaging (MRI) scan revealed an old healed fracture deformity of the proximal humerus, minimal degenerative osteoarthritis affecting the right acromioclavicular joint, slight chronic impingement upon the rotator cuff by the inferolateral aspect of the acromion process of the scapula and slight supraspinatus, infraspinatus and subscapularis tendinosis.

A February 2008 VA orthopedic examination reflected the Veteran's reports of constant, achy right shoulder pain with limited range of motion.  He rated this pain as "8/10" and it was relieved with Advil and rest.  Other symptoms included weakness, stiffness, locking, fatigue, lack of endurance and decreased range of motion.  Swelling, heat and redness were denied.  Flare-ups were denied as he had constant pain with range of motion.  Pain was increased with overhead activities and activities involving the right arm such as carrying, lifting or shoveling.  Physical examination was negative for tenderness without signs of infection or muscle loss.  There was atrophy at the biceps muscles.  A scar three cm in length located on the mid arm medially was noted.  Forward flexion was to 90 degrees and abduction was to 90 degrees, both with severe pain on motion.  External rotation was to 60 degrees and internal rotation was to zero degrees, both with severe pain on all range-of-motion.  Repetitive motion decreased all range of motion between five degrees and 10 degrees due to pain, weakness, lack of endurance, fatigue and incoordination.  Muscle strength was "4/5" secondary to pain.  An accompanying X-ray revealed a status-post old healed fracture of the right proximal humerus.  Following this examination, diagnoses of chronic right shoulder pain syndrome, a frozen shoulder, impingement syndrome clinically and status-post surgery in 1997 for humeral neck fracture with K-wire and internal fixation were made.

In considering the rating schedule for the musculoskeletal system, and considering the Veteran's subjective complaints of shoulder pain, the evidence of record shows that abduction was to 65 degrees and flexion was to 60 degrees in an August 2002 VA private treatment note, both at worst.  The February 2008 VA examiner indicated that the Deluca criteria were applicable and that all ranges of motion were reduced by a maximum of 10 degrees on repetitive motion testing, rendering flexion and abduction to be 80 degrees, at worst.  Other examinations noted either pain at the end of range of motion or pain during motion with no additional range of motion limitations.  Pain, without additional functional impairment, is insufficient to warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Resolving all doubt in the Veteran's favor, the Board finds that a 30 percent rating is warranted for his right shoulder disability throughout the course of the appeal based on the range of motion being limited to approximately mid-way to shoulder level.  However, an even higher rating based upon limitation of motion has not been demonstrated as his range of motion has consistently exceeded 25 degrees from the side.  38 C.F.R. § 4.71a, 5201.  

Examinations conducted during the course of this appeal have been negative for ankylosis and testing has repeatedly found that the Veteran retains right shoulder range of motion, despite his subjective reports of ankylosis.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  The clinical evidence is also negative for, and the Veteran has not alleged, a flail shoulder, false flail joint or fibrous union of the humerus.  38 U.S.C.A. § 4.71a, 5200, 5202.  A rating in excess of 30 percent is therefore not warranted.

VA regulations allow separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, a separate rating for the Veteran's shoulder scar is not warranted as the scar was essentially asymptomatic during the course of the appeal.  This triangular scar was measured to be three cm on each side, and hence encompassed an area of less than 39 square cm, and was not associated with underlying soft tissue damage.  Although the Veteran alleged that this scar was painful, both the September 2008 VA examiner and the September 2006 private provider found that it was not tender on examination.  The rating criteria require that such a scar be painful on examination.  The Veteran has not alleged, and the clinical evidence has not demonstrated, that the scar was unstable.  A separate compensable rating for the Veteran's right shoulder scar is therefore not warranted.  38 C.F.R. § 4.118a, 7801-7805 (2008).  

Left Flat Foot Claim

Bilateral acquired flatfoot that was moderate with a weight bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet warrants a 10 percent rating.  Severe acquired flatfoot with objective evidence of a marked deformity (pronation, abduction, etc.), pain on manipulation and the use of accentuated, indication of swelling on use and characteristic callosities warrants a 30 percent rating.  Pronounced acquired flatfoot with marked pronation, extreme tenderness of the plantar surfaces on the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation and not improved by orthopedic shoes or appliances warrants a 50 percent rating.  38 C.F.R. § 4.71a, 5276. 

A moderate foot injury warrants a 10 percent rating, a moderately severe foot injury warrants a 20 percent rating and a severe foot injury warrants a 30 percent rating.  38 C.F.R. § 4.71a, 5284.

Malunion or nonunion of the tarsal that is moderate warrants a 10 percent rating, a 20 percent rating if moderately severe and a 30 percent rating if severe.  38 C.F.R. § 4.71a, 5283.

Acquired claw foot (pes cavus) with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle and definite tenderness under the metatarsal heads warrants a 10 percent rating.  Bilateral claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia and marked tenderness under the metatarsal heads warrants a 30 percent rating.  Bilateral claw foot with a marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities and a marked varus deformity warrants a 50 percent rating.  38 C.F.R. § 4.71a, 5278. 

Ankle ankylosis in plantar flexion that was less than 20 degrees warrants a 20 percent rating.  Such ankylosis in plantar flexion between 30 degrees and 40 degrees or in dorsiflexion between zero degrees and 10 degrees warrants a 30 percent rating.  Such ankylosis in plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity warrants a 40 percent rating.  38 C.F.R. § 4.71a, 5270.

Marked limitation of the ankle warrants a 20 percent rating.  38 C.F.R. § 4.71a, 5271.  Ankylosis of the Subastragalar or tarsal joints in a poor weight bearing position warrants a 20 percent rating.  38 C.F.R. § 4.71a, 5272.  These are the maximum schedular ratings.

A December 1999 private podiatry treatment note indicated that the Veteran had pain on the top of his foot when he was walking in shoes, that this pain was constant and that he could not properly walk or perform his normal duties.  Physical examination found a severe collapsing flatfoot deformity as well as posterior tibial tendon dysfunction.  He was pronated throughout 2/3 of the stance phase of gait.  An accompanying X-ray revealed a break in the metatarsal cuneiform joint and a severe pes planus deformity.  Impressions of metatarsal cuneiform exostosis with posterior tibial tendon dysfunction and severe adult collapsing flat foot were made.

An October 2004 VA podiatry examination reflected the Veteran's reports of pain and weakness in his arches as well as stiffness and occasional swelling.  He also experienced heat and redness, especially in the top of the foot, with fatigability and a lack of endurance.  There were flare-ups of arch pain when he was walking and such flare-ups were precipitated by weight bearing and ambulation and were alleviated by being off his feet.  Physical examination revealed minor hammertoes of the second digits, erythema at the dorsal aspect of the cuneiform joint where there was a dorsal exostosis and tenderness along the course of the posterior tibial tendon.  There were arches present off of weight bearing but flattened out with non-weight bearing.  Mild medial movements of the Achilles tendon that were painful were observed and could be corrected on manipulation.  There was also five degrees of valgus on his forefoot that was not corrected on manipulation.  Subtalar inversion and eversion was "2 to 1."  Dorsiflexion was to five degrees and plantar flexion was to 40 degrees with weakness.  First metatarsophalangeal joint was to 80 degrees off of weight bearing.  There were subjective complaints of pain throughout subtalar and ankle range of motion.  The examiner cannot say how the range of motion was additionally limited by pain, fatigue or weakness.  The Veteran was observed to have a normal gait while walking into the examination room but on gait examination he demonstrated a steppage gait and was only able to take a small amount of baby steps.  An accompanying foot X-ray revealed hallux valgus and a hammertoe deformity in the second through fifth digits.  Following this examination, diagnoses of flexible pes planus and posterior tibial tendinitis were made.

In a June 2005 substantive appeal, the Veteran wrote that he had bone spurs in his feet, pain and hammertoes.

During a July 2006 hearing, the Veteran testified that he was only able to walk a block or two due to his foot pain.  He experienced constant foot pain.  He soaked his feet at night.

A November 2008 VA podiatry examination reflected the Veteran's reports of constant pain predominately on the top of the left foot as well as weakness, stiffness, swelling and fatigability.  The pain seemed to subside with rest and he got cramps in his feet a night.  His past treatment included special inserts for his shoes, cortisone injections and strapping for the feet.  Flare-ups, a history of hospitalization or surgery and the use of oral medication were denied.  He cannot stand for more than 15 minutes without pain and cannot walk for more than a quarter mile without pain.  Physical examination found mild flexible hammertoe deformities on 2-4.  The arch heights both on weight bearing and non-weight bearing were within normal limits.  There was a mild hallux valgus deformity but there was good active range of motion at the first metatarsophalangeal joint.  Gait analysis found a left shoulder drop when walking.  Subtalar joint range of motion was limited with pain dorsally.  He appeared to be guarding when testing the ankle range of motion and the examiner opined that dorsiflexion was about zero degrees when the knee was extended and about three degrees when the knee was flexed.  An accompanying X-ray revealed normal arch architecture.  Following this examination, a diagnosis of a limb length discrepancy, with the right leg longer than the left, was made.

An August 2009 VA podiatry examination reflected the Veteran's reports of bilateral spasms and a throbbing pain to the midfoot and plantar fascial area.  He rated this pain as a constant "6/7," "5" when he was off his feet and a "9" at worst.  Past treatment included injection therapy, prescription medication, over-the-counter inserts and extra depth shoes.  Flare-ups were usually related to standing on his feet, walking or cold weather.  The use of crutches, braces, canes, corrective shoes or shoe inserts were denied and there was no specific history of hospitalizations or surgery.  Physical examination found plantar fascia tenderness upon palpation in the midfoot area with no evidence of swelling or heel pain.  The Achilles tendon was intact and painful and the posterior tibial tendon was painful at the ankle level without evidence of swelling or disruption.

The August 2009 VA examiner found ankle dorsiflexion to be approximately 10 degrees and plantar flexion to be 40 degrees with subjective complaints of pain at approximately five degrees of dorsiflexion to its end point of 10 degrees.  Inversion was to approximately 10 degrees and eversion was to two degrees.  There were no subjective complaints of pain and no crepitus.  First metacarpophalangeal (MPJ) dorsiflexion was to 60 degrees, bilateral plantar flexion was to 20 degrees and dorsiflexion was to 70 degrees without subjective complaints of pain or joint crepitus.  There was no decrease in muscle power or increased instability following repetitive motion at the ankle.  Mild nonpainful flexible hammertoes 2-5 bilaterally and normal range of motion at the second, third, fourth and fifth MPJs were noted.  Deep tendon reflexes as well as sharp, light touch and proprioception sensation were within normal limits.  Vibratory sensation was noted to be decreased at the first metatarsal segment and protective sensation was decreased at the digital level.  Gait was normal with normal propulsion and a slight abducted right foot.  Weight bearing revealed a collapsing flatfoot deformity, with the right greater than the left, while off weight bearing revealed a normal arch; this was able to be corrected with no pain.  There was also a mild limb length discrepancy with the right being slightly longer.  An accompanying X-ray revealed a mild hallux deformity and hammertoes, which were asymptomatic, and there was no evidence of a joint fracture or dislocation.  

Following this August 2009 examination and a review of the Veteran's claims file, diagnoses of mild posterior tibial tendinitis bilaterally, pes planus deformity right greater than left, plantar fasciitis bilaterally and a limb length discrepancy were made.  The examiner noted that there was a subjective complaint of pain during palpation of his deformities as well as during repetitive, active and passive range of motion.  The Veteran did state that it was difficult for him to rise on his toes, however, his gait examination revealed normal propulsion.  Examination did not reveal any signs of swelling, effusions, inflammation, instability or any signs of weakness.  The examiner opined that it would be speculative to quantify the extent to which this disorder produced painful motion, functional loss due to pain, weakness, excessive fatigability and additional disability during flare-ups.

The Veteran's left flat foot manifested as subjective complaints of foot and heel pain, spasms, weakness, stiffness, occasional swelling and fatigability.  His arch consistently collapsed on weight bearing but was maintained on non-weight bearing.  Achilles tendon was found to be painful but correctable on manipulation in October 2004 but noted to be intact in August 2009.  Although tenderness along the posterior tibial tendon was found in October 2004 and plantar fascia tenderness was found upon palpation in August 2009, this tenderness was not extreme.  A December 1999 private treatment note indicated that there was pronation throughout 2/3 of the stance phase of the gait but subsequent examinations found his gait to be normal or with shoulder drop.  Examinations have otherwise been negative for marked pronation and have been consistently negative for marked inward displacement and severe spasm of the tendo achillis on manipulation.  The clinical evidence is negative for, and the Veteran has not alleged, acquired pes cavus and malunion or nonunion of the tarsal or metatarsal bones which would warrant a higher rating under an alternative diagnostic code.  A rating in excess of 20 percent based upon the diagnostic criteria for a foot disability is therefore not warranted.  38 C.F.R. § 4.71a, 5276-5284.

In addition, the Board notes that the Veteran had demonstrated some limitation of motion in the ankle on examination.  However, the maximum schedular rating for marked limitation of ankle motion is 20 percent.  Examinations conducted during the course of this appeal have been negative for ankylosis and testing has repeatedly found that the Veteran retains left ankle range of motion.  See Dinsay supra; Lewis, supra.  A rating in excess of 20 percent due under the diagnostic criteria for an ankle disability is therefore not warranted.  38 C.F.R. § 4.71a, 5270-5272.  

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's right shoulder disability with scar manifested as abduction to 65 degrees and flexion to 60 degrees, at worst, with subjective complaints of pain and an asymptotic scar.  His left foot pes planus manifested as an arch that consistently collapsed on weight bearing, posterior tibial tendon and plantar fascia tenderness and subjective complaints of foot and heel pain, spasms, weakness, stiffness, occasional swelling and fatigability.  These factors are contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  

During his July 2006 hearing, the Veteran testified that he lost three weeks of work in the past year due to his shoulder and five to six weeks due to "all of his other problems;" the nature of these problems were not described.  He reported that he had missed four weeks of work each year due to symptoms related to his service connected anxiety disorder but that he had not exceeded his sick or vacation time allotment in a November 2008 VA examination.  Such loss of time is contemplated by the rating criteria and marked interference with employment due to the instant disabilities therefore has not been demonstrated.

Moreover, as evidence by the record, the Veteran is currently employed and has maintained full-time employment as an auditor during the course of this appeal; as such, consideration of a total disability rating based on individual unemployability due to service connected disabilities (TDIU), under 38 C.F.R. § 4.16(a)-(b), is not warranted.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).









	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating of 30 percent for a right shoulder disability with scar prior to November 4, 2007 is granted.

Entitlement to an initial rating in excess of 20 percent for a left flat foot is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


